Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused challenges the adequacy of the post-trial review by the staff legal officer. In particular, he contends that it provides advice only as to the legal, and not factual, sufficiency of the evidence. See United States v Arthur, 9 USCMA 81, 25 CMR 343; United States v Fields, 9 USCMA 70, 25 CMR 332. However, we note that, in his discussion, the staff legal officer observed that there “is ample evidence ... to support the findings,” and he set out the evidence in detail. He also pointed out that the “main issue” was the “question of fact” of whether the accused personally altered his pay record. The evidence relating to this question was discussed at length. At the end of the discussion the staff legal officer said: “The court’s finding appears to be well founded and no change therein is necessary.” In our opinion, the discussion and the conclusions provide sufficient advice as to the factual as well as the legal sufficiency of the evidence in the record of trial. United States v Pitcher, 9 USCMA 119, 25 CMR 381.
The decision of the board of review is affirmed.
Judge Latimer concurs.
Judge Ferguson concurs in the result.